Exhibit B JOINT FILING AGREEMENT The undersigned agree that the statement on Schedule 13G/A to which this exhibit is attached is filed on behalf of each of them in capacities set forth below. Dated: February 8, 2013 TRIDENT II, L.P. By: Trident Capital II, L.P., its sole general partner By: CD Trident II, LLC, a general partner By: /s/ David J. Wermuth Name: David J. Wermuth Title: Vice President TRIDENT CAPITAL II, L.P. By: CD Trident II, LLC, a general partner By: /s/ David J. Wermuth Name: David J. Wermuth Title: Vice President STONE POINT CAPITAL LLC By: /s/ David J. Wermuth Name: David J. Wermuth Title: Principal MARSH & MCLENNAN CAPITAL PROFESSIONALS FUND, L.P. By: Stone Point GP Ltd., its sole general partner By: /s/ David J. Wermuth Name: David J. Wermuth Title: Secretary MARSH & MCLENNAN EMPLOYEES’ SECURITIES COMPANY, L.P. By: Marsh & McLennan GP I, Inc., its sole general partner By: Stone Point Capital LLC, agent/attorney-in-fact By: /s/ David J. Wermuth Name: David J. Wermuth Title: Principal
